Citation Nr: 0530100	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right arm disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty for three months and one 
day from November 1979 to February 1980, when he was 
discharged for failure to meet procurement medical fitness 
standards.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2003.  A 
transcript of the hearing is of record.  When this case was 
before the Board in June 2003, the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for right arm disability 
was remanded for further development.  This case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Service connection for a right arm disability was denied 
in an unappealed rating decision in December 1994.

2.  None of the evidence received since the December 1994 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for a right arm disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)] and some of 
the implementing regulations are applicable to the veteran's 
claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received in September 2000.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.

The veteran was provided a VCAA notification letter 
addressing his claim to reopen in April 2004.  Through this 
letter, the statement of the case, supplemental statements of 
the case, and other letters from the RO, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
the evidence that he should submit.  In the April 2004 
letter, the veteran was told to submit any pertinent medical 
evidence in his possession.  With respect to other 
potentially pertinent evidence, he was told to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  Accordingly, to this extent, the Board is 
satisfied that the originating agency has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran and records 
from the Social Security Administration.  The veteran has not 
identified any outstanding evidence pertinent to his claim to 
reopen that has not been associated with the claim folders.  
The Board is also unaware of any such outstanding evidence.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Although the veteran's claim to reopen was initially 
adjudicated prior to the provision of complete VCAA 
notification, the veteran stated in response to the April 
2004 VCAA letter that he had no additional evidence to 
submit.  Therefore, there is no reason to believe that the 
ultimate decision of the originating agency on the veteran's 
claim to reopen would have been different had complete VCAA 
notice been provided prior to the initial adjudication of the 
claim.  Therefore, the Board is satisfied that any procedural 
errors in the development and consideration of the claim by 
the originating agency were insignificant and non prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the Board will address the merits of the 
veteran's claim to reopen.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus that the credibility of the evidence is to be presumed 
was not altered by the Federal Circuit decision in Hodge.


Analysis

In September 1994, the veteran filed a claim for service 
connection for a right arm disability contending that he 
injured his right arm during Advanced Infantry Training (AIT) 
while on parallel bars.  Specifically, he asserted that he 
tore his facia.  

Thereafter, service connection for a right arm disability, 
diagnosed as a fascia herniation of the right forearm, was 
denied by rating decision in December 1994 on the basis that 
the veteran's right arm disability existed prior to service 
and was not aggravated by service.  The RO cited service 
medical records and Entrance Physical Board (EPSBD) 
Proceedings that showed that the veteran was seen in November 
1979 reporting that he injured his right arm in a coal mining 
accident in 1976.  He complained of right arm weakness with 
no recent trauma.  It was determined that a fascia herniation 
of the right forearm existed prior to service.  The appellant 
was discharged from service as he did not meet the 
procurement medical fitness standards.  

The veteran was notified of the denial of his claim by letter 
dated in December 1994; however, he did not appeal.  

The medical evidence received since the denial of the 
veteran's claim in December 1994 shows that the veteran 
continued to have many medical problems including reports of 
right arm pain.  In addition, he was awarded Social Security 
disability benefits based on disabilities other than his 
right arm disability.  The medical evidence added to the 
record is essentially cumulative in nature in that it 
continues to show the presence of the claimed disability many 
years following the veteran's discharge from service.  
Moreover, none of the medical evidence added to the record 
since the prior denial is so significant that it must be 
considered to fairly decide the merits of the veteran's claim 
since it does not suggest that the veteran's right arm 
disability originated or increased in during service.  
Therefore, none of the medical evidence added to the record 
is new and material.

The veteran's current statements and recent testimony to the 
effect that his preservice arm injury had healed and that he 
reinjured his arm in service are similar to statements 
previously of record.  In particular, his statement contained 
in his initial application for service connection in 1994 
wherein he reported that he injured his right arm in service.  
Accordingly, the Board finds that his recent statements 
regarding the etiology of his right arm condition are 
essentially cumulative in nature and are not so significant 
that they must be considered to fairly decide the claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen a claim for service 
connection for a right arm disability.  


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a right 
arm disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


